IionorahleR. J. %onan
.DistriotAttorney.
Honda * Texas                               OpinionNo. O-2229
                                            Rer Registrationof automobile
$jeeai: sir*                                    in wunty other than resi-
                                                dence of registrant.

          7% have for reply your letter of April IS. 1940, requestingthe
opinionof this.departmentupon the followingquestion,which we quote from
your requests      .i~

                   "noesa personwho 8eouresan automobilelicense
               in ~8wunty other than the countyof his residence
               violatethe criminallaws of TexasS'

        ,~Article 6675a-2,Vernon'sAnnotatedCivil Statutes,providesfor
the regi&raticn of motor vehioles end reads in part as follows:

                   "Rveryowner of a motor vehiole,traileror &mi-
               trailerused or to be used upon the publichighways
               of this State,and each chauffeur,shall apply each
               year to theState HighwayDepartmentthroughthe County
               Tax Collectorof the County in nNch he resides for
               the registrationof each such vehioleowned or aontrol-
               led by him, or for a chauffeur'slicense,for the en-
               suing orcurrent calendaryear or unexpiredportion
               thereof;.'. ." (Underscoring ours).

               Article604 of Vernon'sAnnotatedPenal Code providesthat:

                   "Whoeveroperatesupon any publichighwaya motor
               vehiclewhich has.not been registereda8 requiredby
               law shall be fined not to exceedtwo hundreddollars."

           Consequently,it may be seen that Article806 of Vernon's
AnnotatedPenal Code,has made it unlawfulfor one to operatean automo-
bile which has not been registeredas requiredbylaw and Artiole 667Sa-2
has imposeda requiranent;on  applicantsfor registrationthat motor ve-
hioles be registered~,inthe countyof,theirresidence.

          With 'thisin mind, your questionis whother'ornot &Mole
6675a-2aof Vernon'sAnnotatedCivil Statutesqualifiesthe requirement
of registrationin the oountyof applicant'sresidenceor obviatessuch
 Hon. R. J. Roonan,Rage 2 (0-2229)



 requirementto the extent that registrationin a countyother than that
 of applicant'6resideno.is not a misdemeanorunder hrtiole 804, V.&P.&
 Article 6675a-2a,V.A.C.S., reads a6 follows:

                *Nothingin this hot shall authorizeany prson
            to be subjectto penaltyof this law on aooountof
            his place of residenoeintN6 State,nor the oocupa-
            tion pursued."

             Our Texas Court of CrdminalAwals had the verJlquestionyou
  propoundbeforeit in 1936.inthe 086s of Opp v. State, 130 Tex. Crb. Rep.
  314, 94:S.7?.(2d)'180.;There appellantlived in Rexar County,lbnas,and
" opened' his'thqlf in that county. Ewever, he registeredit in LaSalle
  County;~Telrirs~~&dI&& convictedin the loner court for operatingan unreg-
  isferedautonpbi~e.:Onappeal
                          ,,,~.~the Court.~ of CriminalAppeals said:
                           a,
                 "The only'quebtioa'involved  Ys'whetherowner6
             of cars residingin this statemay operatethenunder
             nunber platesand lioenseobtainedas a resultof
          . ~registration of such oar6 in a &m&y other than
             the one ofth~.alsler's..reaidsrroe. te think the law
             requiresthe regiatratiw of the &r~inthe county
             of the residence. Lookingto ohapter23, Lots Fifth
             Called Seseion;.41st Legislature,193O(Vemon'sAnn.
             Civ. St. &t.':S67Sa-1etseq.); reob6erve that in
             section2 (Vernon's&nn. Civ. St. art. 6675a-2)there-
             of',itis~statadin so many words that WI ~applicant
             for the'registratiti of a carmust registerthe 6me
            ,inthe countywherehe resides.'Appellantcontends
            that section2a of said enactment(Vernon'sAnn. Civ.
             St. art.66754-2a)sas intended.tomean that a oiti-
             6en in this state who seed fit to registerhis car in
             sme countyother than the one of his residencemay
             do sd and oannot bs prosecutedfor the operationof
             such car upon the ground'thaihe did net registerit
             in the aountyof his residenoe. Said seotion2a is as
            'follOrr6:'Nothingin this 4&t shall authorizeany per-
             son to be subjectto penaltyof this law on account
            of his place of res'idence in this %ate, nor the oc-
             oupationpursued.' Pw are not particularly-interested
             h& said section2a got in said-act,but note that it
            was not comprehendedby the caption,which specifies
             definitelywhat the'titendedamendmentsto the auto-
            mobile registrationlaw 6houUbe. The said section
             2a is entirelymeaningless,;Nothingin the amended
             sot 6eamsto seek to subjectany one to punishmentbe-
             cause of hi6 place of re8idehaeor occupation. To
             hold a6 appellantoontendswould be to say that though
            in      plaoe the Legislaturedefinitelylaid downthe
Hon. R. J. Noonan,Page 3 (O-2229)



          requirementof registrationin the countyof residanoe,
          in the next paragraphof the same aot they said this re-
          quirementmeant nothing,and that cars aould.-bs register-
          anywherethe owner desired. Re note that fn two OILSUS
          our Courtsof Civil kuoealshave held that oarsmay onlr
          be registeredin the &nty of the osner'sreside&e. -
          9ee Riller et al. V. Foard Countyet al., 59 S.11.(2d)
          277, and Cass CountyV. Morris County,9 S.77.(2d) 373.'"
          (Undersaoring ours).

           It is thereforethe opinionof this departmentand you are
respectfully advisedthat a prson registeringhis automobilein a county
otnar than that of his residanoewill be guiltyof violatingArtiole804
of the penal Code when he operatesthe same upon the public highna~~sof
this state under such registration.This is with the qualification,
however,that an "owner'" as that tena is used in Article 6675a-2,V.A.C.S.,
may 56,a parsonwho has the legal title, legal possession,or legal oon-
trol of the vehicle* See OpinionsO-2050 and o-2105,copiesof uhiah are
enclosede

                                           Very truly yours
                                      ITl’ORRbY   GENERAL OF TJSAS



                                       By /s/Talter R. Koch

                                                  Walter R. Roth
                                                     kssistant




                                                  APPROVhXkOpinionCommittee
                                                   By Bm
                                                       CHbIM